DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/09/2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 205487173; “Hu” hereinafter).
 	Regarding claim 1, Hu discloses a corner protection device, comprising a corner protector (1), further characterized by comprising a slide structure (slide structure comprising a slide groove 21), a corner protection and detent mechanism (13 and 14); the slide structure is disposed on the LED display screen cabinet (fig. 8), the corner protection and detent mechanism is fixed on the side wall at the top of the LED display screen cabinet (with the rotation of the handle 14, the nail 13 is fixed on to the sidewall of the chassis of a display device, see pages 3-4 of translated document), and the 
	Hu does not explicitly disclose slide structure being a slide rail shaft.
It would have been an obvious matter of design choice to have the slide rail shaft as a slide structure, since applicant has not disclosed that slide rail shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with slide structure being a slide groove. 
Regarding claim 2, Hu discloses the corner protection device of claim 1, characterized by further comprising a sliding piece (11), wherein the slide structure is provided with a slide rail (groove 21) matched with the sliding piece (11), the sliding piece (11) is slidably disposed in the slide rail, and the corner protector (1) is connected to the sliding piece (11) (fig. 2).
Regarding claim 3, Hu discloses wherein the sliding piece (11) comprises a plurality of sliding shaft (171), and the plurality of sliding shaft is slidably disposed in the slide rail and fixedly connected to the corner protector; the slide rail is a through groove (slid rail 21 is a groove) arranged on the slide structure, and the plurality of sliding shafts are all passed through the through groove. 
Hu does not explicitly disclose sliding piece comprises a plurality of sliding shaft.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a second or more sliding shaft in the 
Regarding claim 4, Hu discloses wherein the end of the slide rail near the top of the LED display screen cabinet is closer to the outer periphery of the LED display screen cabinet than the end of the slide rail away from the top of the LED display screen cabinet (figs 3 and 6); the corner protector is located on one side of the outer periphery of the slide structure, and the distance from the end of the slide structure facing the corner protector near the top of the LED display screen cabinet is closer than the distance from the end away from the top of the LED display screen cabinet, to the outer periphery of the LED display screen cabinet (figs 3-5).  
Regarding claim 5, Hu discloses wherein the corner protector (1) is provided with an elastic telescopic member (12), when the corner protector (1) slides to the end of the slide structure (21) away from the top of the LED display screen cabinet, the elastic telescopic member (12) can fix the corner protector to the end of the slide rail shaft away from the top of the LED display screen cabinet (“when the lamp protection structure is closed, under the action of the elastic force of the spring 12, the positioning nail 13 is firmly limited in the second positioning hole 23”, Page. 4).  
wherein the end of the slide structure away from the top of the LED display screen cabinet the corner protector (1) is provided with an elastic telescopic member (“when the lamp protection structure is closed, under the action of the elastic force of the spring 12, the positioning nail 13 is firmly limited in the second positioning hole 23”, Page. 4).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate an elastic telescopic member at the end of the slide rail shaft away from the top of the LED display screen cabinet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would optimize the elastic function of the elastic telescopic member.
Regarding claim 6, Hu discloses wherein the corner protection and detent mechanism (13 and 14) comprises an elastic detent (fig. 2), the side wall of the top of the LED display screen cabinet is provided with a detent hole (22, 23), and the elastic detent can draw back in or stretch out of the detent hole (“while the other end of the handle 14 is adsorbed by the magnet 16.. The handle 14 is opened and rotated to a maximum angle and is lifted outwards, so that the positioning nail 13 is separated from the first positioning hole 22/the second positioning hole 23”, Page. 5); when the corner protector slides to the top of the LED display screen cabinet, the elastic detent presses against the corner protector and limits the corner protector from sliding along the slide rail shaft (“One end of the handle 14 is connected with the base 1 through a structure such as a rotating shaft to realize rotation. In order to facilitate operation, the handle 14 is received in the operating groove 15 and is overlapped with the rib plate 141, while the other end of the handle 14 is adsorbed by the magnet 16.. The handle 14 is opened and rotated to a maximum angle and is lifted outwards, so that the positioning nail 13 is separated from the first positioning hole 22/the second positioning hole 23, and the 
Regarding claim 7, Hu discloses wherein the elastic detent is further provided with an elastic button (14), and the elastic button can drive the elastic detent to draw back in or stretch out of the detent hole; when the corner protector slides to the top of the LED display screen cabinet, the elastic button is located outside the corner protector (1) (“One end of the handle 14 is connected with the base 1 through a structure such as a rotating shaft to realize rotation. In order to facilitate operation, the handle 14 is received in the operating groove 15 and is overlapped with the rib plate 141, while the other end of the handle 14 is adsorbed by the magnet 16.. The handle 14 is opened and rotated to a maximum angle and is lifted outwards, so that the positioning nail 13 is separated from the first positioning hole 22/the second positioning hole 23, and the sliding column 11 slides in the sliding groove 21 so as to open or close the lamp protection structure”, Page. 5).  
Regarding claim 8, Hu discloses wherein the corner protector is provided with a detent hole (a hole in the base 1 through which nail 13 is extended out, fig. 2), when the corner protector slides to the top of the LED display screen cabinet, the elastic detent stretches out of the detent hole.    
Hu does not explicitly disclose when the corner protector slides to the top of the LED display screen cabinet, the elastic detent stretches into of the detent hole. 
   It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the elastic detent such that when the corner protector slides to the top of the LED display screen cabinet, the elastic In re Japikse, 86 USPQ 70 (CCPA 1950). 
Regarding claim 9, Hu discloses wherein the corner protection and detent mechanism (13 and 14) further comprises a cover plate (thicker portion of base 1 that includes the protruding portion 18), the cover plate is provided with a through hole matched with the elastic detent (13) and the elastic button (14), the elastic detent and the elastic button both stretch out of the through hole (fig. 2), the elastic detent and the elastic button are fixed on the LED display screen cabinet through the cover plate (with the rotation of the handle 14, the nail 13 which is extended out of the protruding portion 18 is fixed on to the sidewall of the display housing, see pages 3-4 of translated document).  
Regarding claim 10, Hu discloses an LED display screen cabinet (figs. 6-8), characterized by comprising the corner protection device of any one of claim 1, and further comprising a support piece arranged on the side wall of the LED display screen cabinet (a support piece that holds the display, fig. 8), when the corner protector is fixed on the top of the LED display screen cabinet, the support piece and the corner protector can jointly support the LED display screen cabinet on a support platform (fig. 8).  
Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page  argues that- “the base 1 of D1 is not mounted on the base accommodating part 2 through the sliding groove 21, but the sliding post 11 and the spring 12 (the last sentence of paragraph [0028])" 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Base accommodating part 2 is slidably mounted in the groove 21 by means of the sliding column 22 and the spring 12 (Par. [0028]).
Applicants on page  argues that- “the present application would not have performed equally well with slide structure being a slide groove, because a groove (with opening hollow cavity) does not secure a stable sliding connection with the comer protector 30 as much as a shaft does. Thus, the slide rail shaft 10 is substantially different from the sliding groove 21 of D1, neither in their shape structures nor their structure functions. A person skilled in the art would never have thought about modifying the slide structure (or slide groove) disclosed in D1 to obtain the slide rail shaft 10 of the present application, much less fixing the slide rail shaft 10 on the LED display screen cabinet and slidably connecting it with the comer protector 30." 
In response to argument- Examiner respectfully disagrees with applicant’s argument. A sliding groove limit the movement of the corner protector to slide along the length of the groove similar to that of the slide rail shaft and 
Applicants on page  argues that- “It can be seen that both the nail 13 and handle 14 of D1 are provided on the base 1, and the base 1 is fixed by rotating the handle 14. Unlike the present application, the corner protection and detent mechanism 20 is not provided on the corner protector 30, but fixed on the side wall at the top of the LED display screen cabinet. In this way, when the comer protector 30 slides to the top of the LED display screen cabinet and covers both side walls of the top of the LED display screen cabinet and the comer protection and detent mechanism 20, the corner protection and detent mechanism 20 can fix the corner protector 30 on the top of the cabinet. Meanwhile, the comer protection and detent mechanism 20 can lock the comer protector 30 on the top of the LED display screen cabinet, improving the stability of the corner protector 30 while protecting the four corners of LED display screen cabinet. Therefore, although the comer protection and detent mechanism 20 of the present application and the nail 13 and handle 14 of D1 all play a role of fixing the comer protector 30 (or base 1) on the LED cabinet, their positions and fixing modes are different. Those skilled in the art would not have been motivated by the above separate parts of D1 to obtain the integrate part of the present application. The comer protection and detent mechanism 20 is not only unique in its position, but 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Corner protection or base 1 slides to the top of the display frame and covers the top of the display frame as depicted in fig. 5. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., It can be seen that both the nail 13 and handle 14 of D1 are provided on the base 1, and the base 1 is fixed by rotating the handle 14, Unlike the present application, the corner protection and detent mechanism 20 is not provided on the corner protector 30, but fixed on the side wall at the top of the LED display screen cabinet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S/           Examiner, Art Unit 2841                                                                                                                                                                                             

/HUNG S. BUI/Acting Patent Examiner, 2841/2800